Citation Nr: 0323456	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  94-41 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stab wound to the left armpit.


REPRESENTATION

Appellant represented by:	Thomas F. Bardo, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from February 1977 to July 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1993 rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO granted service 
connection for residuals of a stab wound of the left armpit, 
and assigned an initial zero percent disability rating.  The 
RO also denied service connection for degenerative joint 
disease of the left shoulder.  By a rating action in April 
1994, the RO assigned a 10 percent evaluation for residuals 
of a stab wound of the left armpit effective to the date of 
claim.  This issue has been rephrased on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be assigned in initial rating claims 
where the evidence shows varying levels of disability for 
separate periods of time).  The Board remanded this case to 
the RO in October 1997 and April 1998.  In April 2002, the 
Board granted the veteran's motion to advance his case out of 
docket order based on a showing of good cause.

By decision dated April 17, 2002, the Board denied both of 
the veteran's claims.  The veteran subsequently appealed the 
Board's decision to the Court of Appeals for Veterans' Claims 
(Court).  On June 9, 2003, the Court granted a Joint Motion 
for Remand, and vacated the Board's decision for 
consideration of additional issues.




REMAND

The Court vacated the Board's April 17, 2003 decision 
pursuant to a Joint Motion for Remand requesting that the 
case be sent back to the RO for issuance of a notification 
that complies with the provisions of 38 U.S.C.A. § 5103.  
This case, therefore, is REMANDED to the RO for the following 
action:

1.  The RO must send the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103.  The RO must also 
review the claims file and ensure that all 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.

2.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




